Citation Nr: 1113832	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Detroit, Michigan that denied the Veteran's claim for service connection for residuals of a low back injury.

In January 2010, the Veteran and his wife testified at a hearing before a decision review officer (DRO).  A transcript of the proceeding has been associated with the claims file.

In April 2010, the Veteran and his wife testified at a Board hearing before the undersigned Acting Veterans Law Judge at the RO located in Detroit, Michigan.  A transcript of the proceeding has been associated with the claims file.

In August 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty service from April 1972 to October 1974.  He claims that he has residuals of a low back injury from a motorcycle accident in service in 1972.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to adjudication of the Veteran's claim.

In August 2010, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  Pursuant to the Board's remand, the Veteran was provided with a VA examination in September 2010.  While the VA examiner addressed two September 13 and 18, 1972 service treatment records reflecting treatment for leg abrasions sustained in a motorcycle accident, the examiner failed to address a September 27, 1972 service treatment record that reflects that the Veteran complained of neck and back pain apparently "after playing" (albeit "playing" appears to be misspelled as "palying") and was diagnosed with muscle pain.  Based thereon, the Board finds that another remand is necessary so that a supplemental VA medical opinion may be obtained in order to clarify whether the Veteran's low back condition is related to service.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

Accordingly, the case is REMANDED for the following action:

1.  Ask the same examiner who prepared the September 2010 VA examination report to review the claims file, including the September 1972 service treatment record reflecting complaints of neck and back pain and diagnosed muscle pain, as well as the Veteran's lay testimony, and to please clarify whether each back disorder identified on examination (a) is related to service, and (b) whether it is specifically related to the September 1972 motorcycle accident.

If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the VA examiner who provided the September 2010 VA examination is unavailable, schedule the Veteran for a new VA examination relating to his claim for service connection for residuals of a low back injury.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


